In a child custody proceeding pursuant to Family Court Act article 6, the mother appeals, as limited by her brief, from so much of an order of the Family Court, Kings County (Weinstein, J.), dated December 2, 2002, which, after a hearing, awarded custody to the father.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
There is no basis for disturbing the Family Court’s award of custody of the parties’ child to the father. In adjudicating custody and visitation rights, the most important factor to be considered is the best interests of the child (see Eschbach v Eschbach, 56 NY2d 167, 172 [1982]). In determining the best interests of the child, the court must review the “totality of circumstances” (Friederwitzer v Friederwitzer, 55 NY2d 89, 96 [1982]). The court’s determination depends to a great extent upon its assessment of the credibility of the witnesses and upon the character, temperament, and sincerity of the parents. In matters of this nature, the findings of the court must be accorded the greatest respect (see Eschbach v Eschbach, supra at 173). These findings should not be disturbed unless they lack a *720sound and substantial basis in the record (see Kuncman v Kuncman, 188 AD2d 517, 518 [1992]). The Family Court considered the appropriate facts in determining what was in the best interests of the child, and its decision to award custody to the father has a sound and substantial basis in the record. Florio, J.E, Smith, Crane and Rivera, JJ., concur.